DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15555418, filed on 9/1/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10996429. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of ‘429 read on or make obvious claims 1-20 of the instant invention.
 	Regarding claim 1, ‘429 discloses an imaging lens, comprising: a first lens, a second lens, a third lens, and a fourth lens sequentially arranged from an object side to an image side; and an aperture stop disposed between the second lens and the third lens, wherein the second lens is disposed closer to the aperture stop than is the third lens, wherein the imaging lens satisfies Equation 1 below: <Equation 1> -40.0 mm < R1+R2 < -20.0 mm, where R1 is a radius of curvature of an object surface of the first lens, and R2 is a radius of curvature of an image surface of the first lens, wherein at least one of the first lens to the fourth lens is formed of glass, wherein an image surface of the third lens is convex, an object surface of the fourth lens is concave, and a first distance between the image surface of the third lens and the object surface of the fourth lens is 40m to 60m, and wherein a radius of curvature of an object surface of the second lens is in a range of from 8.944 mm to 16.365 mm (see claims 1 and 20).
 	Regarding claim 14, ‘429 discloses an imaging lens, comprising: a first lens, a second lens, a third lens, and a fourth lens sequentially arranged from an object side to an image side, a gap maintaining member disposed between neighboring lenses of the lenses to maintain a gap between the neighboring lenses; and an aperture stop disposed between the second lens and the third lens, wherein the first lens has a concave object surface, wherein the third lens is formed of glass and the fourth lens is made of plastic, wherein the second lens is disposed closer to the aperture stop than is the third lens, wherein the gap maintaining member comprises a coupling surface including a flat surface, the coupling surface being coupled to an object surface and an image surface of the neighboring lenses, wherein an image surface of the third lens is convex, an object surface of the fourth lens is concave, and a first distance between the image surface of the third lens and the object surface of the fourth lens is 40 m to 60m, and wherein a radius of curvature of an object surface of the second lens is in a range of from 8.944 mm to 16.365 mm (see claims 1 and 20).
 	Regarding claim 20, ‘429 discloses a camera module, comprising: an imaging lens comprising: a first lens, a second lens, a third lens, and a fourth lens sequentially arranged from an object side to an image side, and an aperture stop disposed between the second lens and the third lens, the second lens being disposed closer to the aperture stop than is the third lens; a filter allowing light passed through the imaging lens to be selectively transmitted therethrough according to a wavelength, the filter being disposed to an image side of the fourth lens; and a light receiving element configured to receive the light transmitted through the filter, the light receiving element being disposed to the image side of the filter, wherein the imaging lens comprises exactly four lenses such that no additional lens is present between the fourth lens and the filter, wherein an image surface of the third lens is convex, an object surface of the fourth lens is concave, and a first distance between the image surface of the third lens and the object surface of the fourth lens is 40 m to 60 m, wherein a radius of curvature of an object surface of the second lens is in a range of from 8.944 mm to 16.365mm, and wherein a second distance between an image surface of the fourth lens and the filter is in a range of from 0.879 mm to 0.984 mm (see claims 16 and 21).
 	Regarding claims 2-13 and 15-19, Patent ‘429 discloses the limitations therein (see claims 2-15 and 17-20).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 1-20 the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872